EXHIBIT 99.1 CAMDEN PROPERTY TRUST ANNOUNCES FIRST QUARTER 2 FFO PER DILUTED SHARE INCREASES 15% Houston, TEXAS (April 26, 2012) – Camden Property Trust (NYSE: CPT) today announced operating results for the three months ended March 31, 2012. Funds from Operations (“FFO”) FFO for the first quarter of 2012 totaled $0.83 per diluted share or $68.6 million, as compared to $0.72 per diluted share or $54.1 million for the same period in 2011, an increase of 15% per diluted share. FFO for the three months ended March 31, 2012 included a $2.1 million or $0.03 per diluted share charge related to the redemption of perpetual preferred operating partnership units.FFO for the three months ended March 31, 2011 included a net gain of $3.3 million or $0.04 per diluted share impact related to other income of $4.3 million from the sale of an available-for-sale investment, partially offset by $1.0 million of income taxes associated with that gain, and a $2.1 million or $0.03 per diluted share impact for General & Administrative (“G&A”) costs related to a one-time bonus awarded to all non-executive employees. Net Income Attributable to Common Shareholders (“EPS”) The Company reported EPS of $88.8 million or $1.07 per diluted share for the first quarter of 2012, as compared to $7.3 million or $0.10 per diluted share for the same period in 2011.EPS for the three months ended March 31, 2012 included: a $40.2 million or $0.49 per diluted share impact related to the gain on acquisition of the controlling interest intwelve joint ventures; a $32.5 million or $0.39 per diluted share impact related to the gain on sale of discontinued operations; and, a $2.1 million or $0.03 per diluted share charge related to the redemption of perpetual preferred operating partnership units.EPS for the three months ended March 31, 2011 included a net $3.3 million or $0.05 per diluted share impact related to gain on sale of an available-for-sale investment; a $2.1 million or $0.03 per diluted share impact for G&A costs related to a one-time bonus awarded to all non-executive employees; and, a $1.1 million or $0.02 per diluted share impact from gain on the sale of three joint venture interests. A reconciliation of net income attributable to common shareholders to FFO is included in the financial tables accompanying this press release. Same Property Results For the 47,724 apartment homes included in consolidated same property results, first quarter 2012 same property net operating income (“NOI”) increased 9.6% compared to the first quarter of 2011, with revenues increasing 6.8% and expenses increasing 2.4%.On a sequential basis, first quarter 2012 same property NOI increased 0.8% compared to the fourth quarter of 2011, with revenues increasing 1.5% and expenses increasing 2.8% compared to the prior quarter.Same property physical occupancy levels for the portfolio averaged 94.9% during the first quarter of 2012, compared to 94.5% in the fourth quarter of 2011 and 94.0% in the first quarter of 2011. The Company defines same property communities as communities owned and stabilized as of January 1, 2011, excluding properties held for sale and communities under major redevelopment.A reconciliation of net income attributable to common shareholders to net operating income and same property net operating income is included in the financial tables accompanying this press release. Acquisition Activity On January 25, 2012, Camden purchased the remaining 80% ownership interest in twelve unconsolidated joint ventures for approximately $99.5 million, and assumed approximately $272.6 million in mortgage debt which was subsequently retired.The Company now owns 100% of the interests in 4,034 apartment homes located in Dallas, Houston, Las Vegas, Phoenix, and Southern California, and consolidated those entities for financial reporting purposes as of the acquisition date.The Company also acquired one multifamily community with 350 apartment homes located in Raleigh, NC for approximately $44.2 million through one of its Funds. Disposition Activity The Company disposed of three operating properties during the first quarter for a total of $55.6 million, resulting in a gain on sale of $32.5 million:Camden Vista Valley, a 357-home community located in Mesa, AZ; Camden Landings, a 220-home apartment community located in Orlando, FL; and Camden Creek, a 456-home apartment community located in Houston, TX. Development Activity Construction was completed during the quarter at three wholly-owned communities:Camden LaVina, a $55 million project with 420 apartment homes in Orlando, FL, which is currently 67% leased; Camden Summerfield II, a $25 million project with 187 apartment homes in Landover, MD, which is currently 72% leased; and Camden Royal Oaks II, a $12 million project with 104 apartment homes in Houston, TX, which began leasing during the quarter and is currently 21% leased.Lease-up activity began during the first quarter at two communities which are currently under construction:Camden Montague, a $23 million project with 192 apartment homes in Tampa, FL which is currently 53% leased; and Camden Westchase Park, a $52 million project with 348 apartment homes in Tampa, FL which is currently 16% leased. Construction continued during the quarter on three wholly-owned development communities: Camden Town Square in Orlando, FL, a $66 million project with 438 apartment homes; Camden City Centre II in Houston, TX, a $36 million project with 268 apartment homes, and Camden NOMA in Washington DC, a $110 million project with 320 apartment homes.Construction also continued during the quarter on two joint venture communities: Camden Amber Oaks II in Austin, TX, a $25 million project with 244 apartment homes, which is currently 8% leased, and Camden South Capitol in Washington, DC, an $88 million project with 276 apartment homes. Equity Issuances/Redemption During the first quarter, Camden completed a public offering of 6,612,500 common shares for net proceeds of approximately $391.6 million.The Company also issued 704,245 common shares through its ATM program at an average price of $63.89 per share, for total net consideration of approximately $44.3 million. The Company also redeemed its 7.0% Series B Cumulative Redeemable Perpetual Preferred Units from existing holders for an aggregate of $100 million (plus an amount equal to accrued but unpaid distributions as of the redemption date), resulting in a charge to earnings of $2.1 million. Subsequent to quarter-end, Camden issued 430,078 common shares through its ATM program at an average price of $65.23 per share, for total net consideration of approximately $27.6 million. Earnings Guidance Camden updated its earnings guidance for 2012 based on its current and expected views of the apartment market and general economic conditions.Full-year 2012 FFO is expected to be $3.35 to $3.55 per diluted share, and full-year 2012 EPS is expected to be $1.85 to $2.05 per diluted share.Second quarter 2012 earnings guidance is $0.85 to $0.89 per diluted share for FFO and $0.26 to $0.30 per diluted share for EPS.Guidance for EPS excludes potential future gains on real estate transactions.Camden intends to update its earnings guidance to the market on a quarterly basis. The Company’s 2012 earnings guidance is based on projections of same-property revenue growth between 4.75% and 6.25%, expense growth between 2.5% and 3.5%, and NOI growth between 6.0% and 8.0%.Additional information on the Company’s 2012 financial outlook and a reconciliation of expected net income attributable to common shareholders to expected FFO are included in the financial tables accompanying this press release. Conference Call The Company will hold a conference call on Friday, April 27, 2012 at 11:00 a.m. Central Time to review its first quarter 2012 results and discuss its outlook for future performance.To participate in the call, please dial (866) 843-0890 (Domestic) or (412) 317-9250 (International) by 10:50 a.m. Central Time and enter passcode: 5402762, or join the live webcast of the conference call by accessing the Investor Relations section of the Company’s website at camdenliving.com.Supplemental financial information is available in the Investor Relations section of the Company’s website under Earnings Releases or by calling Camden’s Investor Relations Department at (800) 922-6336. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements under the federal securities law. These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management. Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. About Camden Camden Property Trust, an S&P 400 Company, is a real estate company engaged in the ownership, development, acquisition, management and disposition of multifamily apartment communities. Camden owns interests in and operates 197 properties containing 67,025 apartment homes across the United States.Upon completion of 7 properties under development, the Company's portfolio will increase to 69,111 apartment homes in 204 properties. Camden was recently named by FORTUNE® Magazine for the fifth consecutive year as one of the “100 Best Companies to Work For” in America, placing 7th on the list. For additional information, please contact Camden’s Investor Relations Department at (800) 922-6336 or (713) 354-2787 or access our website at www.camdenliving.com. CAMDEN OPERATING RESULTS (In thousands, except per share and property data amounts) (Unaudited) Three Months Ended March 31, OPERATING DATA Property revenues Rental revenues Other property revenues Total property revenues Property expenses Property operating and maintenance Real estate taxes Total property expenses Non-property income Fee and asset management Interest and other income (loss) ) Income on deferred compensation plans Total non-property income Other expenses Property management Fee and asset management General and administrative Interest Depreciation and amortization Amortization of deferred financing costs Expense on deferred compensation plans Total other expenses Gain on sale of unconsolidated joint venture interests - Gain on acquisition of controlling interests in joint ventures - Equity in income of joint ventures Income from continuing operations before income taxes Income tax expense - current ) ) Income from continuing operations Income from discontinued operations Gain on sale of discontinued operations, net of tax - Net income Less income allocated to noncontrolling interests from continuing operations ) ) Less income, including gain on sale, allocated to noncontrolling interests from discontinued operations ) (9 ) Less income allocated to perpetual preferred units ) ) Less write off of original issuance costs of redeemed perpetual preferred units ) - Net income attributable to common shareholders CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Net income Other comprehensive income Unrealized loss on cash flow hedging activities - ) Reclassification of net losses on cash flow hedging activities - Reclassification of gain on available-for-sale investment to earnings, net of tax - ) Reclassification of prior service cost on post retirement obligations 8 - Comprehensive income Less income allocated to noncontrolling interests from continuing operations ) ) Less income, including gain on sale, allocated to noncontrolling interests from discontinued operations ) (9 ) Less income allocated to perpetual preferred units ) ) Less write off of original issuance costs of redeemed perpetual preferred units ) - Comprehensive income attributable to common shareholders PER SHARE DATA Net income attributable to common shareholders - basic Net income attributable to common shareholders - diluted Income from continuing operations attributable to common shareholders - basic Income from continuing operations attributable to common shareholders - diluted Weighted average number of common and common equivalent shares outstanding: Basic Diluted Note:Please refer to the following pages for definitions and reconciliations of all non-GAAP financial measures presented in this document. CAMDEN FUNDS FROM OPERATIONS (In thousands, except per share and property data amounts) (Unaudited) Three Months Ended March 31, FUNDS FROM OPERATIONS Net income attributable to common shareholders Real estate depreciation from continuing operations Real estate depreciation and amortization from discontinued operations Adjustments for unconsolidated joint ventures (Gain) on sale of unconsolidated joint venture interests - ) Income allocated to noncontrolling interests (Gain) on acquisition of controlling interests in joint ventures ) - (Gain) on sale of discontinued operations, net of tax ) - Funds from operations - diluted PER SHARE DATA Funds from operations - diluted Cash distributions Weighted average number of common and common equivalent shares outstanding: FFO - diluted PROPERTY DATA Total operating properties (end of period) (a) Total operating apartment homes in operating properties (end of period) (a) Total operating apartment homes (weighted average) Total operating apartment homes - excluding discontinued operations (weighted average) (a) Includes joint ventures. Note:Please refer to the following pages for definitions and reconciliations of all non-GAAP financial measures presented in this document. CAMDEN BALANCE SHEETS (In thousands) (Unaudited) Mar 31, Dec 31, Sep 30, Jun 30, Mar 31, ASSETS Real estate assets, at cost Land Buildings and improvements Accumulated depreciation ) Net operating real estate assets Properties under development, including land Investments in joint ventures Properties held for sale - Total real estate assets Accounts receivable - affiliates Other assets, net (a) Cash and cash equivalents Restricted cash Total assets LIABILITIES AND EQUITY Liabilities Notes payable Unsecured Secured Accounts payable and accrued expenses Accrued real estate taxes Distributions payable Other liabilities (b) Total liabilities Commitments and contingencies Perpetual preferred units - Equity Common shares of beneficial interest Additional paid-in capital Distributions in excess of net income attributable to common shareholders ) Treasury shares, at cost ) Accumulated other comprehensive income (loss) (c) ) ) 93 ) Total common equity Noncontrolling interests Total equity Total liabilities and equity (a) Includes: net deferred charges of: (b) Includes: deferred revenues of: distributions in excess of investments in joint ventures of: fair value adjustment of derivative instruments: (c) Represents the fair value adjustment of derivative instruments and amortization of prior service costs on post retirement obligations. CAMDEN NON-GAAP FINANCIAL MEASURES DEFINITIONS & RECONCILIATIONS (In thousands, except per share amounts) (Unaudited) This document contains certain non-GAAP financial measures management believes are useful in evaluating an equity REIT's performance.Camden's definitions and calculations of non-GAAP financial measures may differ from those used by other REITs, and thus may not be comparable.The non-GAAP financial measures should not be considered as an alternative to net income as an indication of our operating performance, or to net cash provided by operating activities as a measure of our liquidity. FFO The National Association of Real Estate Investment Trusts (“NAREIT”) currently defines FFO as net income attributable to common shares computed in accordance with generally accepted accounting principles (“GAAP”), excluding gains or losses from depreciable operating property sales, plus real estate depreciation and amortization, and after adjustments for unconsolidated partnerships and joint ventures.Camden’s definition of diluted FFO also assumes conversion of all dilutive convertible securities, including minority interests, which are convertible into common equity.The Company considers FFO to be an appropriate supplemental measure of operating performance because, by excluding gains or losses on dispositions of operating properties and excluding depreciation, FFO can help one compare the operating performance of a company's real estate between periods or as compared to different companies.A reconciliation of net income attributable to common shareholders to FFO is provided below: Three Months Ended March 31, Net income attributable to common shareholders Real estate depreciation from continuing operations Real estate depreciation and amortization from discontinued operations Adjustments for unconsolidated joint ventures (Gain) on sale of unconsolidated joint venture interests - ) Income allocated to noncontrolling interests (Gain) on acquisition of controlling interests in joint ventures ) - (Gain) on sale of discontinued operations, net of tax ) - Funds from operations - diluted Weighted average number of common and common equivalent shares outstanding: EPS diluted FFO diluted Net income attributable to common shareholders - diluted FFO per common share - diluted Expected FFO Expected FFO is calculated in a method consistent with historical FFO, and is considered an appropriate supplemental measure of expected operating performance when compared to expected net income attributable to common shareholders (EPS).A reconciliation of the ranges provided for expected net income attributable to common shareholders per diluted share to expected FFO per diluted share is provided below: 2Q12 Range 2012 Range Low High Low High Expected net income attributable to common shareholders per share - diluted Expected real estate depreciation from continuing operations Expected real estate depreciation and amortization from discontinued operations Expected adjustments for unconsolidated joint ventures Expected income allocated to noncontrolling interests Realized (gain) on acquistion of controlling interests in joint ventures ) ) Realized (gain) on sale of discontinued operations, net of tax ) ) Expected FFO per share - diluted Note:This table contains forward-looking statements.Please see the paragraph regarding forward-looking statements earlier in this document. CAMDEN NON-GAAP FINANCIAL MEASURES DEFINITIONS & RECONCILIATIONS (In thousands, except per share amounts) (Unaudited) Net Operating Income (NOI) NOI is defined by the Company as total property income less property operating and maintenance expenses less real estate taxes.The Company considers NOI to be an appropriate supplemental measure of operating performance to net income attributable to common shareholders because it reflects the operating performance of our communities without allocation of corporate level property management overhead or general and administrative costs. A reconciliation of net income attributable to common shareholders to net operating income is provided below: Three Months Ended March 31, Net income attributable to common shareholders Less: Fee and asset management income ) ) Less: Interest and other (income) loss ) Less: Income on deferred compensation plans ) ) Plus: Property management expense Plus: Fee and asset management expense Plus: General and administrative expense Plus: Interest expense Plus: Depreciation and amortization Plus: Amortization of deferred financing costs Plus: Expense on deferred compensation plans Less: Gain on sale of unconsolidated joint venture interests - ) Less: Gain on acquisition of controlling interests in joint ventures ) - Less: Equity in income of joint ventures ) ) Plus: Income allocated to perpetual preferred units Plus: Write off of original issuance costs of redeemed perpetual preferred units - Plus: Income, including gain on sale, allocated to noncontrolling interests from discontinued operations 9 Plus: Income allocated to noncontrolling interests from continuing operations Plus: Income tax expense - current Less: Income from discontinued operations ) ) Less: Gain on sale of discontinued operations, net of tax ) - Net Operating Income (NOI) "Same Property" Communities Non-"Same Property" Communities Development and Lease-Up Communities - Other Net Operating Income (NOI) EBITDA EBITDA is defined by the Company as earnings before interest, taxes, depreciation and amortization, including net operating income from discontinued operations, excluding equity in (income) loss of joint ventures, (gain) loss on sale of unconsolidated joint venture interests, gain on acquisition of controlling interest in joint ventures, gain on sale of discontinued operations, net of tax, and income (loss) allocated to noncontrolling interests. The Company considers EBITDA to be an appropriate supplemental measure of operating performance to net income attributable to common shareholders because it represents income before non-cash depreciation and the cost of debt, and excludes gains or losses from property dispositions. A reconciliation of net income attributable to common shareholders to EBITDA is provided below: Three Months Ended March 31, Net income attributable to common shareholders Plus: Interest expense Plus: Amortization of deferred financing costs Plus: Depreciation and amortization Plus: Income allocated to perpetual preferred units Plus: Write off of original issuance costs on redeemed perpetual preferred units - Plus: Income, including gain on sale, allocated to noncontrolling interests from discontinued operations 9 Plus: Income allocated to noncontrolling interests from continuing operations Plus: Income tax expense - current Plus: Real estate depreciation and amortization from discontinued operations Less: Gain on sale of unconsolidated joint venture interests - ) Less: Gain on acquisition of controlling interests in joint ventures ) - Less: Equity in income of joint ventures ) ) Less: Gain on sale of discontinued operations, net of tax ) - EBITDA
